Case 19-80155-CRJ11   Doc 517-1 Filed 02/14/20 Entered 02/14/20 15:32:35   Desc
                             Exhibit Page 1 of 7
Case 19-80155-CRJ11   Doc 517-1 Filed 02/14/20 Entered 02/14/20 15:32:35   Desc
                             Exhibit Page 2 of 7
Case 19-80155-CRJ11   Doc 517-1 Filed 02/14/20 Entered 02/14/20 15:32:35   Desc
                             Exhibit Page 3 of 7
Case 19-80155-CRJ11   Doc 517-1 Filed 02/14/20 Entered 02/14/20 15:32:35   Desc
                             Exhibit Page 4 of 7
Case 19-80155-CRJ11   Doc 517-1 Filed 02/14/20 Entered 02/14/20 15:32:35   Desc
                             Exhibit Page 5 of 7
Case 19-80155-CRJ11   Doc 517-1 Filed 02/14/20 Entered 02/14/20 15:32:35   Desc
                             Exhibit Page 6 of 7
Case 19-80155-CRJ11   Doc 517-1 Filed 02/14/20 Entered 02/14/20 15:32:35   Desc
                             Exhibit Page 7 of 7
